Exhibit 10.1

ANALOGIC CORPORATION

1997 NON-QUALIFIED STOCK OPTION PLAN

FOR NON-EMPLOYEE DIRECTORS

DATED JANUARY 31, 1997,

AS AMENDED DECEMBER 8, 2003, SEPTEMBER 20, 2006, AND MARCH 4, 2015

 

1. Purpose

The purpose of this 1997 Non-Qualified Stock Option Plan for Non-Employee
Directors is to attract and retain the services of experienced and knowledgeable
independent directors of the Corporation for the benefit of the corporation and
its stockholders and to provide additional incentives for such independent
directors to continue to work for the best interests of the Corporation and its
stockholders through continuing ownership of its common stock.

 

2. Definitions

As used herein, each of the following terms has the indicated meaning:

“Corporation” means Analogic Corporation.

“Fair Market Value” means high and low sale price quoted on the NASDAQ or such
other national securities exchange on which the shares may be traded on the date
of the granting of the Option.

“Option” means the contractual right to purchase shares upon the specific terms
set forth in this Plan.

“Option Exercise Period” means the period commencing one (1) year after the date
of grant of an Option pursuant to this Plan and ending ten (10) years from the
date of grant.

“Plan” means this Analogic Corporation 1997 Non-Qualified Stock Option Plan for
Non-Employee Directors.

“Shares” means the Common Stock, $.05 par value, of the Corporation.

“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Corporation if, at the time of grant of the Option, each of
the corporations other than the last in the unbroken chain owns stock
representing fifty (50%) percent or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.



--------------------------------------------------------------------------------

3. Stock Subject to the Plan

The aggregate number of Shares that may be issued and sold under the Plan shall
be 150,000 shares. The Shares to be issued upon exercise of Options granted
under this Plan shall be made available, at the discretion of the Board of
Directors, from (i) treasury shares and Shares reacquired by the Corporation for
such purposes, including Shares purchased in the open market, (ii) authorized
but unissued Shares, and (iii) Shares previously reserved for issuance upon
exercise of Options which have expired or been terminated. If any Option granted
under this Plan shall expire or terminate for any reason without having been
exercised in full, the unpurchased Shares covered thereby shall become available
for grant under additional Options under the Plan so long as it shall remain in
effect.

 

4. Administration of the Plan

The Plan shall be administered by the Board of Directors of the Corporation (the
“Board”). The Board shall, subject to the provisions of the Plan, grant options
under the Plan and shall have the power to construe the Plan, to determine all
questions as to eligibility, and to adopt and amend such rules and regulations
for the administration of the Plan as it may deem desirable.

 

5. Eligibility; Grant of Option

Options will be granted only to directors of the Corporation or of a Subsidiary
who are not otherwise employees of the Corporation or any Subsidiary
(“Non-Employee Directors”). Each new Non-Employee Director who is elected to the
Board shall be granted an option to acquire 5,000 Shares, effective as of the
date he or she is first elected to the Board. Every four (4) years from the date
on which a Non-Employee Director was last granted a Non-Employee Director option
under this Plan, that Non-Employee Director shall be granted an option to
acquire 5,000 Shares, effective as of the date of that fourth anniversary.

 

6. Terms of Options and Limitations Thereon

(a) Option Agreement. Each Option granted under this Plan shall be evidenced by
an Option agreement between the Corporation and the Option holder and shall be
upon such terms and conditions not inconsistent with this Plan, as the Board may
determine.

(b) Price. The price at which any Shares may be purchased pursuant to the
exercise of an Option shall be the Fair Market Value of the Shares on the date
of grant, but in no event shall the price be less than the par value of the
Shares.

(c) Exercise of Option. Subject to Paragraphs 4 and 7 of this Plan, each Option
granted under this Plan may be exercised in full at one time or in part from
time to time only during the Option Exercise Period by the giving of written
notice, signed by the



--------------------------------------------------------------------------------

person or persons exercising the Option, to the Corporation stating the numbers
of Shares with respect to which the option is being exercised, accompanied by
full payment for such Shares pursuant to Section 7(b) hereof; provided however,
if a person to whom an Option has been granted retires or dies during the Option
Exercise Period, such Option shall be exercisable by him or her or by the
executors, administrators, legatees or distributees of his or her estate during
the (i) twelve (12) months following his or her retirement or death; and,
(ii) if a person to whom an Option has been granted ceases to be a Non-Employee
Director of the Corporation for any cause other than retirement or death, such
Option shall be exercisable during the seven month period following the date
such person ceased to be a Non-Employee Director, but, in any event, only to the
extent vested pursuant to Section 7(a) hereof.

(d) Non-Assignability. No Option or right or interest in an Option shall be
assignable or transferable by the holder, except by will or the laws of descent
and distribution and during the lifetime of the holder, shall be exercisable
only by him or her.

 

7. Vesting; Payment

(a) Subject to Paragraphs 4 and 6 of this Plan, Options granted under this Plan
may be exercised during the Option Exercise Period with respect to the following
indicated percentage of the total number of shares of Stock subject to the
Option at the expiration of the following indicated periods from the date of
grant of the Option: 33 1/3% of the number of Shares subject to the Option one
(1) or more years after the date of grant; 66 2/3% of the number of Shares
subject to the Option two (2) or more years after the date of grant; and 100% of
the Shares of Stock subject to the Option three (3) or more years after the date
of grant. However, if one of the events referred to in clauses (i) and (ii) of
Paragraph 6(c) occurs, the Option shall be exercisable during the specified
period following said retirement or death only as to the number of Shares as to
which it was exercisable immediately prior to said retirement or death.

(b) The purchase price of Shares upon exercise of an Option shall be paid by the
Option holder in full upon exercise and may be paid (i) in cash or check,
(ii) by delivery of Shares, (iii) through a cashless exercise program in
conjunction with a securities brokerage firm, (iv) to the extent permitted by
applicable law and provided for in the applicable Option agreement or approved
by the Board, in its sole discretion, by payment of such other lawful
consideration as the Board may determine, or (v) any combination of the
foregoing.

(c) No Shares shall be issued or transferred upon exercise of any Option under
this Plan unless and until all legal requirements applicable to the issuance or
transfer of such shares and such other requirements as are consistent with the
Plan have been complied with to the satisfaction of the Board, including without
limitation those requirements described in Paragraph 10 hereof.

 

8. Stock Adjustments



--------------------------------------------------------------------------------

(a) If the Corporation is a party to any merger or consolidation, any purchase
or acquisition of property or stock, or any separation, reorganization or
liquidation, the Board of Directors (or, if the Corporation is not the surviving
corporation, the Board of Directors of the surviving corporation) shall have the
power to make arrangements, which shall be binding upon the holders of unexpired
Options, for the substitution of new options for, or the assumption by another
corporation of, any unexpired options then outstanding hereunder.

(b) If by reason of recapitalization, reclassification, stock split-up,
combination of shares, separation (including a spin-off) or dividend on the
stock payable in Shares, the outstanding Shares of the Corporation are increased
or decreased or changed into or exchanged for a different number or kind of
shares or other securities of the Corporation, the Board of Directors shall
conclusively determine the equitable adjustment in the exercise prices of
outstanding Options and in the number and kind of shares as to which outstanding
Options shall be exercisable.

(c) In the event of a transaction of the type described in Paragraphs (a) and
(b) above, the total number of Shares on which Options may be granted under this
Plan shall be equitably adjusted by the Board of Directors.

 

9. No Rights Other Than Those Expressly Created

Other than Non-Employee Directors, no person affiliated with the Corporation or
any Subsidiary or any other person shall have any claim or right to be granted
an Option hereunder. Neither this Plan nor any action taken hereunder shall be
construed as (i) giving any Option holder any right to continue to be affiliated
with Corporation, (ii) giving any Option holder any equity or interest of any
kind in any assets of the Corporation, or (iii) creating a trust of any kind or
a fiduciary relationship of any kind between the Corporation and any such
person. No Option holder shall have any of the rights of a stockholder with
respect to Shares covered by an Option until such time as the Option has been
exercised and Shares have been issued to such person.

 

10. Miscellaneous

(a) Withholding of Taxes. Pursuant to applicable federal, state, local or
foreign laws, the Corporation may be required to collect income or other taxes
upon the grant of an Option to, or exercise of an Option by, a holder. The
Corporation may require, as a condition to the exercise of an Option, that the
recipient pay the Corporation, at such time as the Board determines, the amount
of any taxes which the Board may determine is required to be withheld.

(b) Securities Law Compliance. Upon exercise of an Option, the holder shall be
required to make such representation and furnish such information as may, in the
opinion of counsel for the Corporation, be appropriate to permit the Corporation
to issue or transfer the Shares in compliance with the provisions of applicable
federal or state securities laws. The Corporation, in its discretion, may
postpone the issuance and



--------------------------------------------------------------------------------

delivery of Shares upon any exercise of an Option until completion of such
registration or other qualification of such Shares under any federal or state
laws, or stock exchange listing, as the Corporation may consider appropriate.
The Corporation is not obligated to register or qualify the Shares under federal
or state securities laws and may refuse to issue such Shares if neither
registration nor exemption therefrom is practical. The Board may require that
prior to the issuance or transfer of any Shares upon exercise of an Option, the
recipient enter into a written agreement to comply with any restriction on
subsequent disposition that the Board or the Corporation deems necessary or
advisable under any applicable federal and state securities laws. Certificates
representing the Shares issued hereunder may be legended to reflect such
restrictions.

(c) Indemnity. The Board of Directors shall not be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with their responsibilities with respect to the Plan, and the Corporation hereby
agrees to indemnify the members of the Board of Directors, in respect of any
claim, loss, damage, or expense (including counsel fees) arising from any such
act, omission, interpretation, construction or determination to the fullest
extent permitted by law.

 

12. Effective Date; Amendment; Termination

(a) The “Effective Date” of this Plan was January 24, 1997. The effective date
of the Plan, as amended on December 8, 2003, shall be the date on which the
amendments hereto are approved by stockholders of the Corporation holding at
least a majority of the voting stock of the Corporation.

(b) The date of grant of any Option granted hereunder shall be as set forth in
Paragraph 5 of this Plan.

(c) Except as otherwise provided below, the Board of Directors of the
Corporation may at any time, and from time to time, amend, suspend or terminate
this Plan in whole or in part. However, except as provided herein, no amendment,
suspension or termination of this Plan may affect the rights of any person to
whom an Option has been granted without such person’s consent. Paragraphs 5,
6(a), and 6(b) of this Plan may not be amended more than once every six
(6) months, other than to comply with changes in the Internal Revenue Code.

(d) This Plan shall terminate twenty (20) years from the Effective Date, and no
Option shall be granted under this Plan thereafter, but such termination shall
not affect the validity of Options granted prior to the date of termination.

Date of Board of Director Adoption: June 12, 1996

Date of Board of Director Adoption of Amendment: December 8, 2003

Date of Board of Director Adoption of Amendment: September 20, 2006

Date of Board of Director Adoption of Amendment: March 4, 2015